DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/26/2020, 6/30/2021, and 10/27/2021 are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to because Figures 2, 9, and 17 appear to interchange the “mode selection switch 106” and “trigger switch 107”, Figure 2 appears to comprise the proper labelling but Figures 9 and 17 appear to have mislabeled such features.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, lines 11-12 recite “an operating member provided in the housing, an operating force being applied to the operating member” and subsequently line 15-17 recites “a drive unit having a standby state for shutting off the route and an operating state for opening the route”. These limitations, while separately are definite, in combination, these limitations render the claim indefinite. When referring to the specification, Paragraph 0127 recites “The trigger 14 is an example of an operating member” and “The trigger valve 51, head valve 31, control chamber 27, support shaft 47, and trigger 14 are examples of a drive unit”. Therefore, when  in view of the specification, the scope is rendered unclear because according to the specification the “drive unit” and the “operating member” both can comprise the “trigger” and therefore, in view of this confusion, it is unclear as to what are the intended scopes of the “operating member” and the “drive unit”.
Even further regarding Claim 1, lines 26-32 recite “the drive unit has: a first mode of changing the operating state from the standby state when the operating force is applied to the operating member while the contacting member contacts with the workpiece; and a second mode of changing the operating state from the standby state when the contacting member contacts with the workpiece while the operating force is applied to the operating member”. This limitation renders the claim further indefinite for multiple reasons. First, it is unclear as to how the “drive unit”, in view of the lack of clarity of scope of such a term, comprises two modes (first and second modes) and what the modes encompass as, per Para. 0127 of the specification, “The trigger valve 51, head valve 31, control chamber 27, support shaft 47, and trigger 14 are examples of a drive unit” and neither of these structures would appear to comprise structurally different “modes” as they are operated to move in the same manner and the only difference would be in the manner in which the contacting member and operating member operate it. 
Further pertaining to the limitation above, the two recitations of “changing the operating state from the standby state” are also unclear and therefore render the claim further indefinite. Specifically, it is unclear as to if the Applicant is attempting to claim that the drive unit is changed into the operating state from the standby state or if Applicant is referring to an actual changing of the operating state in the different modes (i.e. different operating states in different modes). For examination purposes, this will be interpreted as “changing into the operating state from the standby state”.
Lastly regarding Claim 1, lines 40-41 recite “the control unit prevents the drive unit shifting to the operating state from the standby state based on the electric charges accumulated in the capacitor.” This limitation renders the claim further indefinite as it is unclear as to what “based on the electric charges accumulated in the capacitor” is intending to encompass. It is unclear if this is referring to some form of comparison, mere presence or absence of charges, or some other detection/determination. Therefore, this limitation is viewed as ambiguous and renders the claim indefinite. 
Regarding Claims 4-6, each claim recites “the circuit”, however, “the circuit” lacks antecedent basis within the respective claims and therefore renders the claim indefinite as it is unclear as to what circuit is being referred to. 
Regarding Claim 8, line 3 recites “the predetermined time”, however, this limitation lacks antecedent basis within the claim and therefore renders the claim indefinite as it is unclear as to what predetermined time is being referred to. 
Regarding Claim 9, line 8 recites “a power supply control unit supplying the electric power”, however, “the electric power” lacks antecedent basis within the claim and therefore renders the claim indefinite as it is unclear as to what electric power is being referred to.
Regarding Claim 12, line 8 recites “the output signal”, however, “the output signal” lacks antecedent basis within the claim and therefore renders the claim indefinite as it is unclear as to what output signal is being referred to.
Regarding Claim 14, line 9 recites “the predetermined time lapses”, however, this feature lacks antecedent basis within the claim and therefore renders the claim indefinite as it is unclear as to what predetermined time lapses are being referred to.
Regarding Claim 15, line 5 recites “the predetermined time”, however, this limitation lacks antecedent basis within the claim and therefore renders the claim indefinite as it is unclear as to what predetermined time is being referred to. 
Claims 2, 3, 7, 10, 11, 13, and 16 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as the claims depend from at least one of the claims outlined above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (US PGPUB 2019/0375083-note the PCT, which designates the US, was filed on 2/23/2018 and therefore, qualifies under 102(a)(1)), in view of Kerrigan (US Patent 4,928,868).

Regarding Claim 1, Ishikawa discloses a driving tool (1; Figure 1) comprising:
a striking part (driver 14; Figure 2) provided so as to be operable and stoppable (Para. 0056), the striking part (14) operating by pressure of compressible gas to strike a fastener (Para. 0056);
a housing (tool body 2 and grip 3) supporting the striking part (14 via cylinder 15); 
a pressure accumulator chamber (3a) provided in the housing (2, 3) and accommodating the compressible gas that is supplied from outside the housing (2, 3; Para. 0059); 
a pressure chamber (head chamber 16) operating the striking part (14) in a direction of operating the fastener when the compressible gas is supplied from the pressure accumulator chamber (3a; Para. 0059, 0056); 
a route (formed by movement of head valve 2e downwardly) supplying the compressible gas in the pressure accumulator chamber (3a) to the pressure chamber (16; see Para. 0059); 
an operating member (12) provided in the housing (2, 3), an operating force being applied to the operating member (12; Para. 0057); 
a contacting member (6) provided in the housing (2, 3) and contacting with a workpiece that drives the fastener (Para. 0055); and 
a drive unit (valve 11 and head valve element 2e) having a standby state (11 is “deactivated”) for shutting off the route (via 2e) and an operating state (11 is “activated”) for opening the route (via movement of 2e downward; Para. 0059), the drive unit (11, 2e) becoming the operating state when the contacting member (6) contacts with the workpiece while the operating force is applied to the operating member (12; Para. 0058, 0068);
 wherein the drive unit (11, 2e) has: 
a first mode (into “aiming method”) of changing into the operating state (11 is “activated”) from the standby state (11 is “deactivated”) when the operating force is applied to the operating member (12) while the contacting member (6) contacts with the workpiece (see Para. 0068); and 
a second mode (“shaking method”) of changing into the operating state (11 is “activated”) from the standby state (11 is “deactivated”) when the contacting member (6) contacts with the workpiece while the operating force is applied to the operating member (12; Paras. 0068-0070),
a control unit (27; Figure 6) detecting operations of the operating member (12) and the contacting member (6) is provided (via state of timer switch which is turned on by operation of the operating member and turned off via operation of the contact arm 6 while the operating member 12 is activated; see Para. 0067, 0070), 
wherein the control unit (27) comprises a timer mechanism (20; see Para. 0067 and 0070 which disclose the controller/control circuit in communication with the timer mechanism as it monitors time elapsed while the timer switch is on and therefore the control unit can be reasonably viewed as including the timer mechanism)  configured to measure time in which a timer switch (23) is actuated in the second mode (see Paras. 0067, 0070) and wherein the time is stopped being measured when the operating force applied to the operating member (12) is released (see Para. 0066) or when the contacting member (6) contacts with the workpiece in the second mode (Paras. 0071, 0072) ;
wherein the control unit (27, 20) prevents the drive unit (11, 2e) from shifting into the operating state (11 “activated”) from the standby state based on the time elapsed of a timer switch (23; Para. 0011, 0073-0074, 0079 via deactivation of actuator 24 and therefore allowing stopper element 21 to interfere with contacting member 6; see Figure 15).
However, Ishikawa fails to disclose the control unit (27, 20) has a capacitor and is configured to start accumulating electric charges to the capacitor when the operating force is applied to the operating member in the second mode and to discharge the electric charges accumulated in the capacitor when the operating force applied to the operating member is released or when the contacting member contacts with the workpiece in the second mode, the control unit prevents the drive unit shifting to the operating state from the standby state based on the electric charges accumulated in the capacitor.  
In summary, Ishikawa discloses several features of the claimed invention including the control unit (27, 20) measures time that the operating member (12) is applied with an operating force in the second mode and stops measuring time upon release of the operating member (12) and/or when the contacting member (6) contacts a workpiece in the second mode (as explained above) and prevents the drive unit (11, 2e) from shifting into the operating state based on the time elapsed. 
However, Ishikawa does not disclose that the time measured is carried out by monitoring a capacitor which accumulates charges during the measuring and discharges the charges when the operating member is released or the contact member contacts the workpiece in the second mode such that the control unit prevents the drive unit from shifting to an operating state based on the charges in the capacitor.
The use of capacitors in timing circuits is well known in the art and across several different areas which require forms of timed controls as the charge state of the capacitor is associated with a time during discharge or charging. This is exemplified by the teachings of Kerrigan. Kerrigan teaches another driving tool (10; Figure 1) which comprises an operating member (100) and a contacting element (yoke 23) and a control circuit (i.e. 500’; Figure 29) which includes a capacitor (508) that is configured to start accumulating electric charges to the capacitor (508) when an operating force is applied to the operating member (100; Col 16, lines 1-2) and to discharge the electric charges accumulated in the capacitor (508) when the operating force applied to the operating member (100) is released (Col 15, lines 49-53) or when the contacting member (23) contacts with the workpiece (see Col 15, lines 7-12 which disclose the discharge into the solenoid), wherein the capacitor (508) forms a timing circuit (see Col 15, lines 18-20) for a portion of the drive unit (24, 84), wherein the control unit (500’) prevents a drive unit (motor 24 and solenoid 84) shifting (via 84) to an operating state from a standby state based on the electric charges accumulated in the capacitor (508; note that unless the trigger/operating member 100 is operated to charge capacitor, the control unit will prevent operation of the solenoid; i.e. see Col 15, lines 28-38).  
Again it is reiterated, the use of capacitors in timing circuits is well known in the art. It would have been obvious to one of ordinary skill in the art at the time the inventio was effectively filed to have utilized a capacitor as taught by Kerrigan as part of the control unit (27) including the timer mechanism (20) of Ishikawa such that the capacitor is charged when the operating member is applied with operating force and is discharged as claimed as taught by Kerrigan (see above). By modifying Ishikawa to incorporate a capacitor into the control unit/time mechanism, the capacitor and actuator (24 of Ishikawa) can readily form a timing circuit such that the time in which the actuator (solenoid 24) is actuated is regulated based on capacitance of the capacitor as taught by Kerrigan (see Col 15, lines 15-20). Note with such incorporation of a capacitor and use of the charge monitoring to generate the time controls, the control unit will readily control the drive unit (11, 2e) based on charge in the capacitor. 




Regarding Claims 2 and 3, Ishikawa, as modified, discloses the control unit (27, 20) has an active element (control circuit; Para. 0067) that does not generate an output signal when a voltage (associated with measured time; see modification above) of the capacitor is equal to or below a predetermined voltage (associated with reference time t; see modification above) and that generates the output signal when the voltage of the capacitor (incorporated by Kerrigan) exceeds the predetermined voltage (associated with reference time t; note Para. 0067 of Ishikawa which discloses the actuator 24 being deenergized and therefore in order to perform such the controller 27 must output a signal indicating the reference time has been exceeding),  wherein the active element is a comparator (see Para. 0067 and note that some form of comparator must be present in order to compare the measured time with the reference time t). Alternatively, assuming arguendo that the control circuit (27) of Ishikawa does not comprise a comparator,  it would have been an obvious matter of design choice to a person of ordinary skill in the art at the time the invention was effectively filed to have incorporated a comparator because Applicant has not disclosed that the specific component provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the control circuit of Ishikawa because in either instance the predetermined voltage/time would be readily detected and an output signal would be emitted. Therefore, it would have been an obvious matter of design choice to modify Ishikawa to obtain the invention as specified in the claims.



Regarding Claim 12, Ishikawa, as modified, discloses a preventive mechanism (actuator 24) provided so as to be started by supplying electric power and receive an output signal generated based on the electric charges accumulated in the control unit (27, 20; see modification above, Para. 0065 discloses energizing the actuator; see Para 0067 which discloses the reception of a signal from the controller 27) to prevent a shift of the drive unit (11, 2e) from the standby state to the operating state (Para. 0067 discloses the mechanism/actuator 24 allowing the stopper element 21 to block the contact element 6 and therefore prevent the drive unit from going into the operating state).  

Regarding Claim 13, Ishikawa, as modified, discloses the preventive mechanism (24) prevents (via 21; see Figure 15) reactive force being transmitted to the drive unit (11, 2e via idler 19), the reactive force being generated when the contacting member (6) contacts with the workpiece (Para. 0073).  

Regarding Claim 14, Ishikawa, as modified, discloses the drive unit (11, 2e) includes: 
a valve body (2e; Figure 2) opening and closing the route (Para. 0059); and 
a control chamber (between 11 and 16) suppling and exhausting the compressible gas from the pressure accumulator chamber (3a; Para. 0059), the control chamber (between 11 and 16) operating the valve body (2e) so as to close the route when the compressible gas is supplied, and operating the valve body (2e) so as to open the route when the compressible gas is discharged (Para. 0059), and the preventive mechanism (24) prevents the drive unit (11, 2e) discharging the compressible gas from the control chamber (between 11 and 16) when the predetermined time lapses (see Para. 0073).  

Regarding Claim 15, Ishikawa, as modified, discloses the preventive mechanism (24) has a solenoid (24), the solenoid (24) operating when the electric power is supplied, and stopping when the supply of the electric power is stopped (see Paras. 0065, 0067), and the control unit (27, 20) stops the supply of the electric power to the preventive mechanism (24; see Para. 0067) at at least a part of time in a time interval taken until the elapsed time exceeds the predetermined time.  
However, Ishikawa fails to disclose the solenoid being a keep solenoid wherein the control unit stops supply of the power to the mechanism at at least a part of time in a time interval taken until the elapsed time exceeds the predetermined time.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have embodied the solenoid as a keep solenoid and reversed the coils of the mechanism and deenergize the mechanism during the predetermined time, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955). Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations. Further in this instance, by reversing the configuration and operation of the solenoid of Ishikawa, the solenoid will be normally deenergized and therefore power can be readily saved with such a configuration. 

Claims 4-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (US PGPUB 2019/0375083), in view of Kerrigan (US Patent 4,928,868), as applied to Claim 1, and in further view of Kato (US PGPUB 2015/0298308-cited in IDS).
Regarding Claims  4-7 and 16, Ishikawa, as modified, discloses several features of the claimed invention including the control unit (27, 20) comprising a control circuit (27; Para. 0067) but fails to explicitly disclose the circuit (27) comprising an analog circuit, a single integrated circuit, and a digital circuit.
Attention can be brought to the teachings of Kato which include another driving tool (100; Figure 1) comprising a control apparatus (109; Figures 3 and 9) for controlling a motor (111) wherein the control apparatus comprises a controller (109a; see Figure 9) that is configured as part of a microcomputer and can readily comprise digital, analog and mixed circuits and include integrated circuits (see Paras. 0045, 0078 0105, 0106; see Figures 3 and 9). 
The manner (integrated, digital, analog, mixed, etc.) in which the control circuit of Ishikawa is embodied is merely viewed as a design choice as in either instance, the control unit will properly control the operation of the tool. As exemplified by Kato, it is well known to incorporate several different variations of control circuits. In conclusion, it would have been an obvious matter of design choice to a person of ordinary skill in the art at the time the invention was effectively filed to have embodied the control circuit of Ishikawa with analog, digital, integrated or combinations of such circuitry as claimed because Applicant has not disclosed that the specific type of circuit provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Ishikawa because in either instance, the control unit will properly control the operation of the tool. Therefore, it would have been an obvious matter of design choice to modify Ishikawa to obtain the invention as specified in the claims. 

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (US PGPUB 2019/0375083), in view of Kerrigan (US Patent 4,928,868), as applied to Claim 1, and in further view of Furutsu (US Patent 4,971,238).

Regarding Claim 8, Ishikawa, as modified, discloses several features of the claimed invention but fails to explicitly disclose a variable resistor is provided in a route in which the operating force is applied to the operating member (12) to supply a current to the capacitor, and the predetermined time is variable by adjusting a resistance value.  
Attention can be brought to the teachings of Furutsu which includes another driving tool (P; Figure 1) comprising a motor (26) which is controlled by a control means (80; Figure 13) comprising a variable resistor (82) along a route in which an operating member (3; see switch 27a actuated by trigger 3) is actuated which supplies current to a capacitor (83) and a predetermined time in which the motor (26) is driven is variable by adjusting the resistance of the variable resistor (82; Col 2, lines 5-10 and Col 6, lines 19-23).
The use of variable resistors in RC type timer circuits is known in the art as exemplified by Furutsu. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively field to have incorporated a variable resistor as taught by Furutsu into the control unit of Ishikawa as such a modification would readily allow for the predetermined times to be readily adjusted and therefore increasing versatility of the tool. For example, it may be beneficial to increase the time in the event that subsequent firings are further spaced from one another or require additional manipulation of the tool prior to firing. 

Regarding Claim 9, Ishikawa, as modified, discloses several features of the claimed invention including a power supply control unit (“power supply to the actuator”; see abstract) supplying the electric power to the control unit (27) to start the control unit (27, 20; see Para. 0103) and stops supply of the electric power to the control unit (27, 20) to stop the control unit (20, 27; note per Para. 0103, trigger 12 and switches controls such power supply and therefore will readily stop supply), and a switching member (timer switch 23) operated by an operator (via 12; Para. 0103) and switching the first mode and the second mode to select one of the first and second modes (note when 23 is “on” the second mode is selected),Application No. Not Yet AssignedDocket No.: 090195-0119 Amendment dated October 26, 2020 wherein the power supply control unit supplies the electric power to the control unit (20, 27) to start the control unit (20, 27) when the second mode is selected (via actuation of switch 23; see Para. 0103).  

Regarding Claim 10, Ishikawa, as modified, discloses the power supply control unit (implied per Para. 0103) stops the supply of the electric power to the control unit (20, 27) to stop the control unit (20, 27) when the first mode is selected (see Para. 0067 which discloses the actuator is deenergized and it can be reasonably implied that the powering disclosed in Para. 0103 is also cut).  

Regarding Claim 11, Ishikawa, as modified, discloses a mode changing mechanism (i.e. trigger switch 23) switching the drive unit (11, 2e) from the second mode to the first mode (See Para. 0080) when the predetermined time elapses with the contacting member (6) not contacting with the workpiece from a point from time when the operating force is applied to the operating member (12) while the second mode (via actuation of trigger 12) is selected (see Para. 0080 which discloses the de activation of trigger 12 on which disables the timer 20 via not contacting the switch 23 and therefore, the tool is placed back into a non-powered “aiming method”).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
-Gardner (US PGPUB 2009/0285655) discloses a driving tool comprising power delivery control that utilizes a capacitor parameters to monitor voltage. 
-Weigmann (US PGPUB 2016/0114470) discloses a driving tool configurable between different modes via a pneumatically operated control unit (8).
-Ishikawa (US PGPUB 2019/0389045) discloses another driving tool configurable between different modes in a manner similar to Ishikawa (applied above) and further includes a trigger lock lever (7).
-Robinson (US PGPUB 2002/0125290) discloses a driving tool configurable between different modes pneumatically which disables operation if a predetermined time is elapsed.
-Behrens (US PGPUB 2019/0176312) discloses a driving tool with mode switching system that changes mode after time delay expires via switching device (see 80).
-Shima (US PGPUB 2005/0029323) discloses a driving tool which utilizes a capacitor (315; Figure 9) in a control circuit such that a firing is carried out when the voltage across the capacitor exceeds a threshold (see Para. 0108).
-Moore (US PGPUB 2014/0110450) discloses another driving tool configurable between different moves via an electrically operated actuator (134; Figure 6).
-Matsunaga (US PGPUB 2002/0048166) discloses a power tool with a timer circuit (3; Figure 7) which utilizes capacitors to delay a power shut off of different functions of the tool (i.e. light 4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165. The examiner can normally be reached Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        3/7/2022